Beck, J.
1. The court’s presentation of the contentions of the parties was somewhat brief and without amplification; nevertheless it can not be said that, in view of the issues involved, the statement of the contentions of both the plaintiff and the defendants was not sufficiently definite and complete. Nor were certain inaccuracies, appearing in the portions of the charge excepted to, grounds for the grant of a new trial, when those portions are considered in the light of the entire charge.
2. Taking into consideration all of the evidence and the inferences which the jury were authorized to draw therefrom, it can not be said that the verdict was unauthorized by the evidence.

Judgment affirmed.


All the Justices concur.